Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending.  Claims 1-6 are withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of JP2000/0317274 by Saizo (Saizo) in view of Machine Translation JP2001079357 by Machine Translation JP2001/079357 by Iwao (Iwao). 
In regard to claim 7, Saizo teahces a filtration method in which a liquid is circulated from a process liquid tank through a filtration membrane (pg. 2).  Saizo teaches causing a process liquid to circulate to a chamber and a process liquid tank (pg. 2; latex liquid, membrane module, repeatedly return, storage tank, liquid is circulated through the storage tank). Saizo teaches the amount of fluid supplied to the filtration membrane is measured by a flowmeter; properties such as removal of impurities and concentration are determined by flow rate and discharge speed; further, the amount measured is determined using a pressure gauge (pg. 2).  Saizo teaches obtaining a desired concentration and purity of product by circulating through the filtration device and stopping the addition of fluids when desired conditions are met (pg. 2).  
Saizo does not explicitly teach determining the end of circulation of the process liquid in accordance with the amount of replenisher liquid in a replenisher tank.  However, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to end the circulation process depending on an amount of replenisher liquid in a replenisher tank as it is a variable related to removal of system impurities.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to end the circulation process based on variables which directly impact purity; further, one of ordinary skill in the art would be motivated to tune the system to optimize operating costs, reduce waste, and utilize a desired amount of replenisher liquid. 
Saizo does not teach cross-flow filtration.  Saizo does not teach an inner chamber.  
Iwao teaches a method for purifying a viscous liquid through filtration during addition of purified water with a cross-flow system (pg. 2).  Cross-flow systems have an inner chamber and an outer tank (pg. 2).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the filtration method of Saizo in a cross-flow system as it is a known filtration method and system for separating viscous fluids. 
In regard to claim 8, Saizo teaches adjusting the circulation based on a pressure of the system (pg. 2). Saizo teaches multiple inlets and outlets in the system (pg. 2). Saizo teaches a semipermeable membrane (pg. 2). 
In regard to claim 9, Saizo teaches the circulation is based on measurement results of flow rate (pg. 2). 
In regard to claim 10, Saizo teaches controlling the process based on flow rate and pressure (pg. 2).  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to determine the length of the circulation based on measurement data related to pressure. 
In regard to claim 11, Saizo teaches controlling the process based on flow rate and pressure (pg. 2).  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to control the circulation based on permeate flow rate in order to operate within desired system and separation parameters such as purity. 
In regard to claim 12, Saizo teaches controlling the process based on flow rate and pressure (pg. 2).  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to control the circulation based on permeate flow rate in order to operate within desired system and separation parameters such as purity.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of JP2000/0317274 by Saizo (Saizo) in view of Machine Translation JP2001079357 by Machine Translation JP2001/079357 by Iwao (Iwao), as noted above, in view of U.S. Patent Publication No. 2012/0234694 by Vecitis et al. (Vecitis). 
In regard to claims 13-14, modified Saizo teaches the limitations as noted above.  Modified Saizo does not teach the process liquid is a nanocarbon dispersion liquid in which nanocarbons and a non-ionic surfactant are dispersed in a solvent.  Modified Saizo does not teach single-walled nanotubes. 
Vecitis teaches cross flow filtration is used to separation single walled carbon nanotubes ([0006]; [0012]; [00151]).  It would be obvious to one of ordinary skill in the art to utilize the method of modified Saizo to separate carbon nanotubes as cross flow filtration is a known separation method for carbon nanotubes. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of JP2000/0317274 by Saizo (Saizo) in view of Machine Translation JP2001079357 by Machine Translation JP2001/079357 by Iwao (Iwao), as noted above, further in view of U.S. Patent Publication No. 2003/0034305 by Luchmann et al. (Luchmann). 
In regard to claim 15, modified Saizo teaches the limitations as noted above.  Modified Saizo does not explicitly teach the process liquid tank is airtight. 
Luchmann teaches the process liquid tank is airtight ([0043]; [0053]).  Luchmann teaches an airtight tank is leakproof ([0043]).  It would be obvious to one of ordinary skill in the art to incorporate an airtight tank, as taught by Luchmann, in the method of modified Saizo, in order to create a tank which does not leak.  One of ordinary skill in the art would be motivated to reduce leakage in the method to reduce waste. 
Response to Arguments 
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument the references do not teach “determining the end of circulation of the process liquid in accordance with an amount of replenisher liquid supplied from a replenisher tank to the process liquid tank”; the Office provides no support for the assertions of obviousness; Saizo does not teach ending the circulation process; the Examiner does not find this persuasive. 
As noted above: Saizo teaches causing a process liquid to circulate to a chamber and a process liquid tank (pg. 2; latex liquid, membrane module, repeatedly return, storage tank, liquid is circulated through the storage tank). Saizo teaches the amount of fluid supplied to the filtration membrane is measured by a flowmeter; properties such as removal of impurities and concentration are determined by flow rate and discharge speed; further, the amount measured is determined using a pressure gauge (pg. 2).  Saizo teaches obtaining a desired concentration and purity of product by circulating through the filtration device and stopping the addition of fluids when desired conditions are met (pg. 2).  
Saizo does not explicitly teach determining the end of circulation of the process liquid in accordance with the amount of replenisher liquid in a replenisher tank.  However, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to end the circulation process depending on an amount of replenisher liquid in a replenisher tank as it is a variable related to removal of system impurities.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to end the circulation process based on variables which directly impact purity; further, one of ordinary skill in the art would be motivated to tune the system to optimize operating costs, reduce waste, and utilize a desired amount of replenisher liquid. 
Saizo teaches, suggests, and motivates on of ordinary skill in the art to achieve desired concentration and purity which is directly related to additional of fluids; this is based on generally available knowledge to one of ordinary skill in the art. 
In regard to the Applicant’s argument the alleged modification is based on impermissible hindsight; the Examiner does not find this persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777